
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 298
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mrs. Emerson (for
			 herself, Mr. Benishek, and
			 Mr. Perlmutter) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that there is need for specified agencies to coordinate and
		  capitalize on existing programs for epilepsy awareness.
	
	
		Whereas epilepsy is the third most common neurological
			 disorder after stroke and Alzheimer’s disease, affecting nearly 3,000,000
			 people in the United States;
		Whereas one in every 10 people in the United States will
			 experience a seizure during their lifetime;
		Whereas traumatic brain injury (TBI) is one of the most
			 common injuries of the Iraq war, and experts believe that 30 to 50 percent of
			 military personnel affected by TBI will develop epilepsy; and
		Whereas injury, death, and other negative health,
			 economic, or life outcomes can be avoided through training and awareness of
			 seizures in schools, the workplace, and communities: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that in implementing existing Federal epilepsy public
			 education, outreach, and awareness campaigns under section 330E–1 of the Public
			 Health Service Act, the Secretary of Health and Human Services should, to the
			 greatest extent practicable, collaborate with the Secretaries of Defense,
			 Veterans Affairs, Education, Labor, and Homeland Security, the Attorney
			 General, and others as deemed necessary by the Secretary of Health and Human
			 Services to deliver the campaign’s educational materials and messages to
			 individuals and organizations, including—
			(1)teachers,
			 administrators, and other school or education personnel;
			(2)Federal, State,
			 county, and local law enforcement personnel and first responders;
			(3)employers and
			 labor organizations; and
			(4)other individuals
			 and organizations the Secretary of Health and Human Services, in consultation
			 with the individuals and representatives described in section 330E–1(c)(2) of
			 the Public Health Service Act, deems to have regular interaction with
			 individuals who are subject to epilepsy and seizure incidents.
			
